     CASE 0:20-cr-00168-WMW-ECW Doc. 37 Filed 11/20/20 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                     DISTRICT OF MINNESOTA
                   Case No. 20-cr-168 (WMW/ECW)
__________________________________________________________________

United States of America,

                     Plaintiff,

                                   DEFENDANT’S RESPONSE
v.

Montez Terriel Lee, Jr.,

                 Defendant.
__________________________________________________________________

       The Government has put forth an argument that the Mr. Lee has not put

forth any “new information that would have any bearing on whether he should

remain detained.” [ECF 36, Government’s Response]. In particular the

Government states that the Covid -19 pandemic is not a material factor as to

whether Mr. Lee should be detained. (id). They cite the 1984 Bail Reform Act as

limiting the information to be considered as those under 18 U.S.C. §3142(g)(1)-

(4). I agree that the Bail Reform Act of 1984 guides the federal court's

determination of a defendant's pretrial release and bail rights but I disagree whole

heartedly that the BRA limits the information to be considered and that the Covid-

19 pandemic is not material to that equation.

       The BRA does not limit the “information” that can be considered and
       the Covid-19 pandemic is a material change

       The BRA was enacted in “response to numerous perceived deficiencies in

the federal bail process.” United States v. Salerno, 481 U.S. 739, 742 (1987). As

                                          1
    CASE 0:20-cr-00168-WMW-ECW Doc. 37 Filed 11/20/20 Page 2 of 4




noted in Salerno, “in our society liberty is the norm, and detention prior to trial or

without trial the carefully limited exception. Id. at 756. In Salerno, the Court

articulated why the BRA’s pre-trial detention did not violate due process by

deeming it punishment:

The Bail Reform Act carefully limits the circumstances under which detention
may be sought to the most serious of crimes. See 18 U.S.C. § 3142(f) (detention
hearings available if case involves crimes of violence, offenses for which the
sentence is life imprisonment or death, serious drug offenses, or certain repeat
offenders). The arrestee is entitled to a prompt detention hearing, ibid., and the
maximum length of pretrial detention is limited by the stringent time limitations of
the Speedy Trial Act. See 18 U.S.C. § 3161 et seq. (1982 ed. and Supp. III).
Moreover, . . .the conditions of confinement envisioned by the Act “appear to
reflect the regulatory purposes relied upon by the” Government. . . [T]he statute at
issue here requires that detainees be housed in a “facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody
pending appeal.” 18 U.S.C. § 3142(i)(2). We conclude, therefore, that the pretrial
detention contemplated by the Bail Reform Act is regulatory in nature, and does
not constitute punishment before trial in violation of the Due Process Clause.

Salerno, 481 U.S. at 747-48 (internal quotations omitted).

       Somehow in the 30+ years since the BRA was drafted, we have lost our

way. In 1985 the 8th Circuit noted, “[c]ongress envisioned the pretrial detention of

only a fraction of accused individuals awaiting trial”. United States v. Orta, 760

F.2d 887, 891-92 (8th Cir. 1985). The list of those crimes being deemed

presumptive detention continues to grow and the exception is now the general

ruld. What was supposed to be reserved for the most “serious” crimes now

encompass a laundry list of crimes. On top of it, individuals are no longer housed

separately from those awaiting sentencing, or serving sentences, and the Speedy

Trial Act, the main component in assuring individuals don’t sit in perpetuity, is


                                           2
    CASE 0:20-cr-00168-WMW-ECW Doc. 37 Filed 11/20/20 Page 3 of 4




currently suspended. (See General Order 20). The pandemic and its impact are

relevant factors. When the pandemic first appeared there was mixed views on

whether it applies:

Courts have differed on whether the COVID-19 pandemic is a “material change of
circumstances” that warrants a renewed evaluation of a prior detention order under
§ 3142(f). Compare United States v. Banks, 2020 WL 1450549 (D. Neb. Mar. 25,
2020) (“I am not convinced the COVID-19 pandemic is a ‘material change of
circumstances’ warranting a renewed evaluation of my prior detention
order.”), with United States v. Martin, 2020 WL 1274857, at *2 (D. Md. Mar. 17,
2020) (stating that the COVID-19 pandemic “can indeed constitute new
information having a material bearing on whether there are conditions of release
that will reasonably assure the appearance of detained defendants and secure the
safety of the community”). In this Court's opinion, the more persuasive position is
that the COVID-19 pandemic may constitute a material change of circumstances
that justifies renewed evaluation of a detention order, as the pandemic may relate
to the detainee's “physical and mental condition” under § 3142(g)(3)(A).

United States v. Terry, No. 5:20-CR-50021-001, 2020 WL 4745746, at *2 (W.D.
Ark. June 23, 2020)

       But whether it is material change elsewhere, it has been found to be one
here in Minnesota. In April of 2020 in United States v. Ramirez-Rodriguez, 455
F.Supp. 3 1242 (D. Minn) the Court clearly found that Covid-19 pandemic and its
impact on the defendant was a material change in circumstances and ordered the
release of the defendant. Id. at 1250.

        At the time of Ramirez-Rodriguez Covid -19 hadn’t made it into the jails,
but it has extensively as of now. Since Mr. Lee has been indicted thousands of
those in the jails around Minnesota have contracted it. (ECF 35, Defendant’s
Motion for Reconsideration). More importantly, since then Federal and State
Courts have had to shut down trials and more concerning suspend Speedy Trial
rights. (ECF 35, Defendant’s Motion for Reconsideration). Covid-19 and its
impact, not only Mr. Lee, but those related to pretrial detention altogether, must be
considered as individuals are being subjected to un-ending detention.

       To that end, Mr. Lee presented factors for release that could be considered,
release on monitoring with strict conditions and to be released to his girlfriend
who has agreed to be a third-party custodian. See, United States v. Ramirez-
Rodriguez, 455 F.Supp. 3 at 1252. See also 18 U.S.C. §3142(i). Which if granted
would allow Mr. Lee to help with his family and aid his son.

                                          3
   CASE 0:20-cr-00168-WMW-ECW Doc. 37 Filed 11/20/20 Page 4 of 4




Dated: November 20, 2020                    Andrew S. Garvis
                                            Andrew S. Garvis
                                            Koch and Garvis LLC
                                            3109 Hennepin Ave. S.
                                            Minneapolis, MN 55408
                                            (612) 827-8101
                                            Minn. Attny. No. 257989




                                 4
